COURT OF APPEALS
CHIEF JUSTICE CLERK
Ann Crawford McClure E  D   C T  T  Denise Pacheco
JUSTICES EL PASO COUNTY COURTHOUSE
Guadalupe Rivera 500 E. SAN ANTONIO AVE, SUITE 1203
Yvonne T- ROdngueZ EL PASO, TEXAS 79901-2408
(915) 546-2240 FAX (915) 546-2252
E-MAIL: CLERK@8THCOA.TXCOURTS.GOV
October 18, 2013
Hon. Don W. Minton Paul Gay

The Minton Law Firm, P. C.
501 N. Kansas, Suite 205
El Paso, TX 7990]

Law Ofﬁce of Paul Gay
609 N. Laurel St.
El Paso, TX 79903

RE: Court of Appeals Number: 08—13-00284-CV
Trial Court Case Number: 2003CM2325

Style: In the Interest of A. U., G. U. and F. U., Adult Children

Enclosed is a copy of this Court’s order for mediation referral.

Respectfully yours,

DENISE PACHECO, CLERK

comm/0

By Diana Rodriguez, Deputy Clerk

cc: The Honorable Laura Strathmann
Ramona Baca
Norma L. Favela